Citation Nr: 1421424	
Decision Date: 05/12/14    Archive Date: 05/21/14

DOCKET NO.  05-35 797A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to compensation for a penile deformity pursuant to 38 U.S.C.A. § 1151.

2.  What evaluation is warranted for posttraumatic stress disorder (PTSD) from February 18, 2004?


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT RO HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1972 to September 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In April 2013, the Board remanded the issues of entitlement to compensation for a penile deformity pursuant to 38 U.S.C.A. § 1151, and entitlement to service connection for an acquired psychiatric disorder.  In a December 2013 decision, the Appeals Management Center granted service connection for PTSD with a depressive disorder not otherwise specified.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regarding the Veteran's claim for compensation pursuant to 38 U.S.C.A. § 1151, the March 2014 supplemental statement of the case indicates that he failed to respond to a January 2014 request for clarification regarding whether he desired a hearing before a Veterans Law Judge.  In fact, the appellant submitted a statement confirming his request for a hearing in February 2014.  As such a hearing has not been provided, the matter must be remanded.  

After the December 2013 grant of service connection for PTSD with a depressive disorder not otherwise specified, the Veteran submitted a notice of disagreement in February 2014, appealing the initial rating assigned for that disability.  To date, a statement of the case has not been issued.  See Manlincon v. West, 12 Vet. App 238, 240 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  Undertake all appropriate steps to issue the Veteran a statement of the case addressing the issue of entitlement to an initial rating higher than 30 percent for the period beginning February 18, 2004.  

Thereafter, if the Veteran files a timely substantive appeal on the remanded issue, the AOJ should undertake any indicated development, readjudicate the claim in light of the entire evidentiary record, and then issue a supplemental statement of the case, if appropriate.

2.  Concerning the claim for entitlement to compensation for a penile deformity pursuant to 38 U.S.C.A. § 1151, the AOJ should take appropriate steps in order to schedule the Veteran for a personal hearing in accordance with his request.  If possible, the Veteran's hearing on his claim for compensation for a penile disorder should be scheduled in conjunction with any hearing that he may request in the pursuance of his claim for a higher initial rating for PTSD.  The AOJ should notify the Veteran of the date, time, and location of the hearing.  

3.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

